DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney of Record Kevin Keenan on 01/11/2022.
The application has been amended as follows:
On claim 4, line 4, following the word “in”, delete –an—, insert “and”.
On claim 4, line 4, following the word “comprising”, insert:
“a)	providing a forming tool comprising a forming surface defining a profile of the flange, with a first forming surface parallel to the X-Y plane of the work piece; 
b)	providing a support tool comprising a forming surface also defining the profile of the flange and complementary to the forming surface of the forming tool;”
On claim 4, line 5, preceding the word “mounting”, delete –a)—, insert “c)”
On claim 4, line 6:
preceding the word “mounting”, delete –b)—, insert “d)”
following the word “mounting”, delete –a--, insert “the”
following the word “and”, delete –a--, insert “the”
following the word “tool”, delete –as recited in Claim 1—
On claim 4, line 9, preceding the word “engaging”, delete –c)—, insert “e)”
On claim 4, line 10, preceding the word “mounting”, delete –d)—, insert “f)”
On claim 13, line 4, following the word “in”, delete –an—, insert “and”.
On claim 13, line 4, following the word “comprising”, insert:
“a)	providing a forming tool comprising a forming surface defining a profile of the flange, with a first forming surface parallel to the X-Y plane of the work piece; 
b)	providing a support tool comprising a forming surface also defining the profile of the flange and complementary to the forming surface of the forming tool;”
On claim 13, line 5, preceding the word “mounting”, delete –a)—, insert “c)”
On claim 13, line 6:
preceding the word “mounting”, delete –b)—, insert “d)”
following the word “mounting”, delete –a--, insert “the”
following the word “and”, delete –a--, insert “the”
following the word “tool”, delete –as recited in Claim 1—
On claim 13, line 9, preceding the word “engaging”, delete –c)—, insert “e)”
On claim 13, line 10, preceding the word “mounting”, delete –d)—, insert “f)”

Claims 4 and 7-19 are allowed. See previous reasons for allowance mailed 12/13/2021.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN E O'BRIEN whose telephone number is (571)272-4567. The examiner can normally be reached 9:30am - 5:00pm EST, Monday - Thursday and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN E O'BRIEN/Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725